COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, O’Brien and Senior Judge Clements
UNPUBLISHED


              Argued at Alexandria, Virginia


              RENEE ANN BEATTY
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 1945-16-4                               JUDGE JEAN HARRISON CLEMENTS
                                                                                 APRIL 18, 2017
              HARRY DAVIS BEATTY


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 John M. Tran, Judge

                               Renee Ann Beatty, pro se.

                               Kelly M. Juhl (The Susan Hicks Group PC, on brief), for appellee.


                     Appellant (mother) and appellee (father) divorced in 2014. Mother and father shared

              joint legal custody of their two daughters, A.B., born in 2004, and L.B., born in 2006, but mother

              had primary physical custody. In 2016, mother and father filed separate motions to modify

              custody and visitation. Following a two-day hearing, the trial court awarded sole legal and

              primary physical custody to father. Mother appeals that ruling, asserting the court abused its

              discretion in disregarding the children’s stated preference to live with her and in finding she had

              alienated the children from their father. We affirm the trial court’s decision because mother did

              not provide a proper appendix.

                     As appellant, mother was responsible for providing a complete record to this Court.

              Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d 848, 852 (1992) (en banc). Rule 5A:25

              requires appellant to file an appendix that “should generally contain everything relevant” to the

              assignments of error. Reid v. Commonwealth, 57 Va. App. 42, 49, 698 S.E.2d 269, 272 (2010).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Although mother designated portions of the 2016 custody hearing transcript to be included in the

appendix, the only documents she attached to her opening brief, in lieu of a separate appendix,

were the September 2016 order being appealed, the 2013 marital settlement agreement, and

documents relating to the April 2016 criminal complaint and preliminary protective order she

obtained against father. These materials do not adequately address mother’s claim that the trial

court’s ruling was an abuse of discretion. Furthermore, mother did not include any of the items

father designated for the appendix.

       This Court may “consider other parts of the record,” id. (quoting Rule 5A:25(h)), but is

not required to do so, and in cases where the appendix was inadequate, the Court has found an

appellant’s argument was defaulted. In Patterson v. City of Richmond, 39 Va. App. 706, 717,

576 S.E.2d 759, 764-65 (2003), we stated:

               The appendix must include “any testimony and other incidents of
               the case germane to the questions presented,” Rule 5A:25(c)(3),
               and “exhibits necessary for an understanding of the case that can
               reasonably be reproduced,” Rule 5A:25(c)(6). “The appendix is a
               tool vital to the function of the appellate process in Virginia. . . .
               By requiring the inclusion of all parts of the record germane to the
               issues, the Rules promote the cause of plenary justice.” Thrasher
               v. Burlage, 219 Va. 1007, 1009-10, 254 S.E.2d 64, 66 (1979) (per
               curiam). Thus, the filing of an appendix that complies with the
               Rules, is “essential to an informed collegiate decision.” Id.
               Because the appendix filed in this case does not contain parts of
               the record that are essential to the resolution of the issue before us,
               we will not decide the issue.

       Additionally, the judgment of the lower court is presumed on appeal to be correct. See

Caprino v. Commonwealth, 53 Va. App. 181, 184, 670 S.E.2d 36, 37-38 (2008); Smith v.

Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993). Thus,

               [a]n appellant who seeks the reversal of a decree on the ground that
               it is contrary to the law and the evidence has the primary
               responsibility of presenting to this [C]ourt, as a part of the printed
               record, the evidence introduced in the lower court, or so much
               thereof as is necessary and sufficient for us to give full
               consideration to the assignment of error.
                                                -2-
Lawrence v. Nelson, 200 Va. 597, 598-99, 106 S.E.2d 618, 620 (1959). It is not this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc). Mother’s status as a pro se litigant does not excuse her failure to comply with the

applicable appellate rules, as “[e]ven pro se litigants must comply with the rules of court.”

Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999). Because the appendix in

this case is insufficient to decide the issue presented, we affirm the judgment of the trial court.

       Appellee asks this Court to award him attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having

considered the record in this case, we decline to award attorney’s fees and costs in this instance.

                                                                                            Affirmed.




                                                 -3-